Bboyles, C. J.
It was not a violation of the act of 1910, penalizing the carrying of a pistol on or about one’s person, or having a pistol in his manual possession outside of his own home or place of business (Pai’k’s Ann. Code, Vol. 6, § 348 (a) ), for the owner of a pistol, while driving a horse and buggy, to have the pistol under the seat of the buggy where it was not in contact with his hands or any other portion of his person. Under this ruling the defendant’s conviction was unauthorized by the evidence, and the court erred in overruling the motion for a new trial.

Judgment reversed.


Luke and Bloodworth, JJ., concur.